& Ww bP

—~I oT OA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-00969-MTL Document1 Filed 05/18/20 Page 1 of 12

Penny L. Koepke _
pkoepke hoalaw.biz
axwell & Morgan, P.C.
4854 E. Baseline Road, Suite 104
Mesa, Arizona 85206
Telephone (480) 833-1001

[Additional counsel appearing on signature page]

Attorneys for Plaintiff DEBORAH SCHICK
and the Class

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Deborah Schick, individually and on
behalf of all others similarly situated,

Plaintiff, Case No.

Vv.

FreeRateUpdate.com, LLC, a Nevada
Limited Liability Company, and Home
Mortgage Alliance Corporation d/b/a
American Bay Financial, a California
Corporation,

JURY TRIAL DEMANDED

Defendants.

 

 

 

 

CLASS ACTION COMPLAINT

1, Plaintiff Deborah Schick (“Schick” or “Plaintiff’) brings this Class
Action Complaint against Defendants FreeRateUpdate.com, LLC (“FRU”) and
Home Mortgage Alliance Corporation d/b/a American Bay Financial (“American
Bay” or “HMAC”) (collectively, FRU and American Bay/HMAC are referred to
herein as the “Defendants”) to: (1) stop Defendants’ practice of placing calls using
an automatic telephone dialing system (“ATDS”) to the telephones of consumers
nationwide without their prior express consent; and (2) obtain redress, including

statutory damages, for all persons injured by Defendants’ conduct. Plaintiff also

 

 
Oo CO ~“F DR AH FB WH WB

i) Beet

 

 

Case 2:20-cv-00969-MTL Document1 Filed 05/18/20 Page 2 of 12

seeks an award of pre- and post-judgment interest, court costs, and reasonable
attorneys’ fees.

2, Plaintiff, for her complaint, alleges as follows upon personal
knowledge as to herself and her own acts and experiences, and, as to all other
matters, upon information and belief, including investigation conducted by her
attorneys.

3. The Telephone Consumer Protection Act 47 U.S.C. § 227, et seg. and
its implementing regulations, 47 C.F.R. §64.1200, ef seq. (“TCPA”), prohibit
companies, such as Defendants, from placing calls using an ATDS (“autodialed
calls”) to cellphones without first obtaining consent,

4. Defendants have violated, and continue to violate, the TCPA by
placing autodialed calls to telephone subscribers who have not expressly consented
to receiving such calls.

5. In an effort to obtain leads for their services, Defendants made (or had
made on their behalves) autodialed calls to the telephones of Plaintiff and other
members of the Class without first obtaining express consent to do so—all in
violation of the TCPA.

6. The TCPA was enacted to protect consumers from unauthorized calls
exactly like those alleged in this Complaint—autodialed calls placed to cellphone
numbers without each consumer’s prior express written consent.

7. By making the telephone calls at issue in this Complaint, Defendant
caused Plaintiff and the members of the Classes actual harm and cognizable legal
injury, including the aggravation, annoyance, nuisance and invasions of privacy that
result from the receipt of such calls, in addition to a loss of value realized for the
monies consumers paid to their wireless carriers for the receipt of such calls.

Furthermore, the calls interrupted and interfered with Plaintiffs and the other Class

 

 
Oo CO SN OA WN Bf

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00969-MTL Document1 Filed 05/18/20 Page 3 of 12

members’ use and enjoyment of their cellphones and diminished their ability to use
and enjoy their phones’ related data, software, and hardware components.
Defendant also caused substantial injury to the Class Members’ phones by causing
wear and tear on their property, consuming battery life, and appropriating cellular
minutes and data.

PARTIES

8. Plaintiff Schick is a natural person over the age of eighteen (18) anda
citizen of the State of Arizona. Schick resides in Maricopa County.

9, Defendant FRU is a Nevada limited liability company with its
principal place of business located at 5 Christy Drive, Suite 204, Chads Ford,
Pennsylvania 19317.

10. Defendant HMAC is a California corporation located at 4 Hutton
Centre Drive, Suite 500, Santa Ana, California 92707.

JURISDICTION & VENUE

11. This Court has subject matter jurisdiction over this action pursuant to
28 U.S.C. § 1331, as the action arises under the TCPA, 47 U.S.C. §227, et seq., a
federal statute. This Court also has subject matter jurisdiction under the Class
Action Fairness Act, 28 U.S.C. § 1332 (*‘CAFA”), because the alleged Class
consists of over 100 persons, there is minimal diversity, and the claims of the class
members when aggregated together exceeds $5 million. Further, none of the
exceptions to CAFA applies.

12, This Court has personal jurisdiction over FRU because it solicits
significant business in this District, has entered into business contracts in this
District, and a significant portion of the unlawful conduct alleged in this Complaint
occurred in, was directed to, and/or emanated from this District. FRU directed calls

to consumers, including Plaintiff, who live in this District.

 

 
fb

S CO ~~} ON tA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00969-MTL Document1 Filed 05/18/20 Page 4 of 12

13. This Court has personal jurisdiction over HMAC because it solicits
significant business in this District, has entered into business contracts in this
District, and a significant portion of the unlawful conduct alleged in this Complaint
occurred in, was directed to, and/or emanated from this District. Acting on
HMAC’s behalf and for HMAC’s benefit (and with HMAC’s knowledge and
approval) FRU directed calls to consumers, including Plaintiff, who live in this
District.

14, Venue is proper pursuant to 28 U.S.C. § 1391(b) because Defendants
solicit a significant amount of consumer business within this District and because a
portion of the wrongful conduct giving rise to this case occurred in and was directed
to cellphone consumers in this District.

COMMON ALLEGATIONS OF FACT

15. Defendant FRU is a licensed mortgage broker, FRU makes unsolicited
calls consumers to generate “leads”—packets of information and data regarding
potential mortgage customers (i.e., consumers who may be interested in obtaining a
mortgage loan), Defendant FRU sells its leads to other mortgage brokers, including
to Defendant HMAC.

16. On information and belief, FRU called consumers for the express
purpose of selling them a mortgage loan from Defendant HMAC.

17. Defendant HMAC knew that FRU was calling consumers on HMAC’s
behalf for the purpose of selling the leads to HMAC.

18. FRU would perform “warm transfers” of consumers to HMAC. That
is, FRU would place an unsolicited call using an automatic telephone dialing system
and, once the person called confirmed they would like more information, FRU
would live, in real time, transfer the consumer to an agent at HMAC, who would

then proceed to try and sell the consumer an HMAC mortgage loan.

 

 
oOo “sD OH tar

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00969-MTL Document1 Filed 05/18/20 Page 5 of 12

19. Unfortunately for consumers, Defendants cast their marketing net too
wide. That is, in an attempt to promote their business and to generate more leads,
Defendant FRU, acting on HMAC’s behalf, conducted a wide scale telemarketing
campaign that repeatedly makes unsolicited autodialed and/or pre-recorded calls to
consumers’ cellular telephones, all without any prior express consent to make these
calls.

20. While Autodialed Calls placed with prior express written consent do
not violate the TCPA, Defendants placed the calls at issue here using an ATDS
without any prior express consent at all.

21. Prior to filing this lawsuit Plaintiff asked Defendant to provide proof or
evidence of any prior express consent, Defendant HMAC stated that FRU made the
calls, and that it has since terminated FRU, but HMAC failed to provide any proof
of consent.

22. Put simply, at no time did Defendants obtain prior express consent
from the Plaintiff or any other members of the proposed Class orally or in writing to
receive the autodialed calls at issue here.

23, In making the phone calls at issue in this Complaint, Defendants
utilized an ATDS. Specifically, the hardware and software used by Defendant FRU
and/or its agents has the capacity to store, produce, and dial random or sequential
numbers, and/or receive and store lists of telephone numbers, and to dial such
numbers, en masse, in an automated fashion without human intervention.

24, Defendants’ automated dialing equipment includes features
substantially similar to a predictive dialer, inasmuch as it is capable of making
numerous calls simultaneously, without human intervention.

25. Defendants knowingly made autodialed telemarketing calls without the

prior express consent of the recipients. As such, Defendants not only invaded the

 

 
Co 8 WS DR WN BR BS LP

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00969-MTL Document1 Filed 05/18/20 Page 6 of 12

personal privacy of Plaintiff and members of the Class, they also intentionally and
repeatedly violated the TCPA.
FACTS SPECIFIC TO PLAINTIFF

26. Plaintiff Schick is the subscriber to and customary user of the personal
cellular telephone ending in the last four digits 6535.

27, Qn or about January 21, 2020 Plaintiff received a phone call from
(925) 735-2102 which, on information and belief, is a spoofed phone number
owned or operated by Defendant FRU.

28. When Schick answered, she was met with dead air. Schick said “hello”
several times to no response before hearing a “click” and connecting to a live
representative, indicating that the phone call had been autodialed.

29. Plaintiff was first connected to a representative of FRU named “Eddie”
or “Edie” who then performed a “warm transfer” of Plaintiff's call to Defendant
HMAC. Schick asked for an email. Eventually representatives of HMAC emailed
Plaintiff Schick.

30. Plaintiff does not have a relationship with either Defendant, has never
provided her telephone number to either Defendant or to any other person for the
purpose of receiving calls by or on behalf of either of the Defendants, and has never
requested that either Defendant place autodialed calls to her or offer her their
mortgage loans (or any other services). Simply put, Plaintiff has never provided any
form of prior express written or oral consent to Defendant to place autodialed calls
to her and has no business or other relationship with either Defendant.

31. Defendants were and are aware that the above described autodialed
calls were made to consumers who, like Plaintiff, never consented to receive them.

32. By making unauthorized autodialed calls as alleged herein, Defendants

have caused consumers actual harm, This includes the aggravation, nuisance and

 

 
SCS CO ~S DH A ff

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00969-MTL Document1 Filed 05/18/20 Page 7 of 12

invasions of privacy that result from the receipt of such calls in addition to the wear
and tear on their telephones, consumption of battery life, lost cellular minutes, loss
of value realized for the monies consumers paid to their wireless carriers for the
receipt of such calls, in the form of the diminished use, enjoyment, value, and utility
of their telephone plans. Furthermore, Defendants made the calls knowing that they
interfered with and interrupted Plaintiff and the other Class members’ use and
enjoyment of, and the ability to access, their cellphones, including all related data,
software, and hardware components.

33. To redress these injuries, Plaintiff, on behalf of herself and Classes of
similarly situated individuals, brings this suit under the TCPA, which prohibits
unsolicited autodialed calls to telephones. On behalf of the Class, Plaintiff seeks an
injunction requiring Defendants to cease all unauthorized autodialed calling
activities and an award of statutory damages to the class members, together with
costs and reasonable attorneys’ fees.

CLASS ACTION ALLEGATIONS

34. Plaintiff brings this action pursuant to Federal Rule of Civil Procedure

23(b)(2) and Rule 23(b)(3) on behalf of herself and a Class defined as follows:

Autodialed No Consent Class: All persons in the United States
who from four years prior to the filing of the initial complaint in
this action to the date notice is sent to the Class: (1) Defendants
called; (2) on the person’s cellular telephone; (3) using the same
equipment that was used to call the Plaintiff; 4) for the purpose
O potentially marketing or selling HMA ’§ products and
services; and (5) for whom Defendants claim t ey obtained
prior express consent to call in the same manner as Defendants

claim they supposedly obtained prior express consent to call the
Plaintiff.

35. The following people are excluded from the Class: (1) any Judge or
Magistrate presiding over this action and members of their families; (2) Defendant,

Defendant’s subsidiaries, parents, successors, predecessors, and any entity in which

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Oo CO NON Ow UB Uw OD

 

 

Case 2:20-cv-00969-MTL Document1 Filed 05/18/20 Page 8 of 12

the Defendant or its parents have a controlling interest, and its current or former
employees, officers and directors; (3) persons who properly execute and file a
timely request for exclusion from the Class; (4) persons whose claims in this matter
have been finally adjudicated on the merits or otherwise released; (5) Plaintiff's
counsel and Defendants’ counsel; and (6) the legal representatives, successors, and
assignees of any such excluded persons. Plaintiff anticipates the need to amend the
Class definitions following confirmatory discovery regarding the equipment used to
make the calls, the purpose of the calls, and any supposed consent Defendants claim
was obtained.

36. Numerosity: The exact number of members within the Class is
unknown and not available to Plaintiff at this time, but it is clear that individual
joinder is impracticable. On information and belief, Defendant has placed pre-
recorded calls to thousands of consumers (or more) who fall into the defined Class.
However, the exact number of members of the Class can be identified through
reference to objective criteria, including Defendants’ business records and dialer
reports.

37.  Typicality: Plaintiff's claims are typical of the claims of other
members of the Class in that Plaintiff and the members of the Class sustained
damages arising out of Defendants’ uniform wrongful conduct. Plaintiff is a
member of the Class.

38. Adequate Representation: Plaintiff will fairly and adequately
represent and protect the interests of the Class and has retained counsel competent
and experienced in complex class actions. Plaintiff has no interests antagonistic to

or in conflict with those of the Class, and Defendants have no defenses unique to
Plaintiff.

 

 

 

 
BR WwW

Oo fo “NY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00969-MTL Document1 Filed 05/18/20 Page 9 of 12

39. Commonality and Predominance: There are many questions of law
and fact common to the claims of Plaintiff and the Class, and those questions
predominate over any questions that may affect individual members of the Class.
Common questions for the Class include, but are not necessarily limited to, the
following:

(a) Whether Defendants’ conduct violated the TCPA;

(b) Whether Defendants systematically made telephone calls to
individuals who did not provide Defendants with their prior express
written consent to receive such phone calls;

(c} Whether Defendants made the calls with the use of an ATDS;
and

(d) Whether Defendants’ violations were knowing or willful so as to
entitle members of the Class to treble damages.

40. Superiority: This case is also appropriate for class certification
because class proceedings are superior to all other available methods for the fair and
efficient adjudication of this controversy. Joinder of all parties is impracticable, and
the damages suffered by the individual members of the Class will likely be
relatively small, especially given the burden and expense of individual prosecution
of the complex litigation necessitated by Defendants’ actions. Thus, it would be
virtually impossible for the individual Class members to obtain effective relief from
Defendants’ misconduct.

41. Evenif members of the Class could sustain such individual litigation, it
would still not be preferable to a class action, because individual litigation would
increase the delay and expense to all parties due to the complex legal and factual
controversies presented in this Complaint. By contrast, a class action presents far

fewer management difficulties and provides the benefits of single adjudication,

 

 

 
a DA A SP WY bw

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00969-MTL Document 1 Filed 05/18/20 Page 10 of 12

economy of scale, and comprehensive supervision by a single Court. Economies of

time, effort and expense will be fostered and uniformity of decisions ensured.

_._, EIRST CAUSE OF ACTION
(On hebalf of Plaintiff and the Aatodiied No Consckt Class)

42, Plaintiff incorporates by reference the foregoing allegations as if fully
set forth herein,

43, Defendant FRU made unsolicited and unwanted telemarketing calls to
cellular telephone numbers belonging to Plaintiff and the other members of the
Autodialed No Consent Class—without their prior express written consent—in an
effort to generate leads for Defendants’ mortgage loans.

44, Plaintiff reached out to Defendant HMAC prior to filing this lawsuit.
During those discussions, HMAC revealed that it received the lead for Plaintiff (and
a warm transfer) from Defendant FRU.

45. FRU made the calls on behalf of, for the benefit of, and with the full
knowledge and approval of Defendant HMAC. Defendant HMAC knew about the
calls, ratified the making of the calls, and knowingly received the benefits of the
calls.

46. Defendants failed to obtain any prior express consent that included, as
required by 47 C.F.R. § 64.1200(£)(8)(), a “clear and conspicuous” disclosure

informing the person signing that:

(A) By executing the agreement, such person authorizes the seller to
eliver or cause to be delivered to the signatory telemarketing calls
using an automatic telephone dialing system or an artificial or
prerecorded voice; and

(B) The person is not required to sign the agreement (directly or
in

irectly), or agree to enter into such an agreement as a condition of
purchasing any property, goods, or services.

47. Defendants made the telephone calls using equipment that had the

capacity to store or produce telephone numbers to be called using a random or

10

 

 
Oo Oo NY WA WA BF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00969-MTL Document 1 Filed 05/18/20 Page 11 of 12

sequential number generator, and/or receive and store lists of phone numbers, and
to dial such numbers, en masse. Defendants utilized equipment that made the
telephone calls to Plaintiff and other members of the Class simultaneously and
without human intervention.

48. By making unsolicited telephone calls to Plaintiff and members of the
Class’s cellular telephones without prior express consent, and by utilizing an
ATDS, Defendants violated 47 U.S.C. § 227(b)(1)(A)(iii).

49. As aresult of Defendants’ unlawful conduct, Plaintiff and the members
of the Class suffered actual damages in the form of monies paid to receive the
unsolicited telephone calls on their cellular telephones and, under Section
227(b)(3)(B), are each entitled to, inter alia, a minimum of $500 in damages for |
each such violation of the TCPA.

50. Should the Court determine that Defendant’s conduct was willful and
knowing, the Court may, pursuant to Section 227(b)(3), treble the amount of
statutory damages recoverable by Plaintiff and the other members of the Class.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff Deborah Schick, on behalf of herself and the
Classes, prays for the following relief:

A. An order certifying the Class as defined above, appointing
Plaintiff Schick as the representative of the Class, and appointing her counsel
as Class Counsel;

B. Anaward of statutory damages in the amount of five hundred
dollars ($500.00) for each violation, all to be paid into a common fund for the
benefit of the Plaintiff and the Class Members;

C. An order declaring that Defendant’s actions, as set out above,

violate the TCPA and appropriate injunctive relief:

11

 

 
 

 

Case 2:20-cv-00969-MTL Document 1 Filed 05/18/20 Page 12 of 12

D. An award of pre- and post-judgment interest;
E. An award of reasonable attorneys’ fees and costs to be paid out
of the common fund prayed for above; and
F., —_ Such other and further relicf that the Court deems reasonable
and just.
JURY DEMAND
Plaintiff requests a trial by jury of all claims that can be so tried.

Respectfully submitted,

Dated: May 18, 2020 DEBORAH SCHICK, individually and on

behalf of all others similarly situated,

By: _/s/ Penny L. Koepke
One of Plaintiff's Attorneys

Penny L. Koepke
pkoepke hoalaw.biz
axwell & Morgan, P.C.
4854 E, Baseline Road, Suite 104
Mesa, Arizona 85206

Telephone (480) 833-1001

Patrick H, Peluso*
peluso woodrowpeluso. com
tephen A. Klein*
sklein@ @woodrowpeluso. com
Woodrow & Peluso, LLC
3900 East Mexico Ave., Suite 300
Denver, Colorado 80210
Telephone: (720) 213-0675
Facsimile: (303) 927-0809

Attorneys for Plaintiff and the Class

* Pro Hac Vice admission to be sought

12

 

 

 
